Rescript.
This is a bill to redeem a mortgage brought by the widow of the mortgagor against the assignees of the mortgagees. The only question presented is: “When did the respondents become liable to account for rents and profits ? ” The answer admits that they took possession October 7, 1863, and received the rents from that date; and that upon the tenth day of October, 1863, they received the assignment of the Dow mortgage, which is sought to be redeemed by this bill; held, that, although the complainant’s husband did not die seized, the respondents should account for rents and profits from October 10, 1863. Decree accordingly.